Citation Nr: 0101422	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-23 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for a claimed low back 
disorder.  

2.  Entitlement to service connection for claimed bilateral 
hearing loss.  

3.  Disagreement with the initial noncompensable rating 
assigned for the service-connected residuals of fracture of 
the distal interphalangeal joint, right middle finger.  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from August 1986 to 
December 1998.  

This appeal came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the RO.  

The veteran failed to appear at a hearing at the RO, 
scheduled in March 2000 at his request.  

In the October 1999 Notice of Disagreement, the veteran 
indicated that he had disability of the joint of both hands.  
In a December 1999 rating action, service connection for a 
left hand condition was denied by the RO.  

As it is unclear to the Board whether the veteran is seeking 
service connection for additional disability of the hands, 
this matter is referred to the RO for clarification and 
further action as deemed appropriate.  

(The issue of service connection for a bilateral hearing loss 
and the claim for increase are the subjects of the Remand 
portion of this document.)  






FINDING OF FACT

The veteran is shown to have recurrent low back pain as the 
residual of a strain-type injury suffered while on active 
duty.  



CONCLUSION OF LAW

The veteran's disability manifested by recurrent low back 
pain is due to an injury which was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991 & Supp. 2000); 
38 C.F.R. §§  3.102, 3.303 (2000).  



REASONS AND BASES FOR FINDING AND CONCLUSION

A careful review of the veteran's service medical records 
shows that the veteran was treated at a medical facility for 
lower back strain in March 1998.  The examiner noted that the 
veteran had decreased range of motion due to pain and muscle 
spasm of the lower back.  

At the time of the service separation examination in June 
1998,  it was noted that the veteran had recurrent lumbar 
pain that resolved with rest and medication.  

The veteran was examined by VA in June 1999 when he reported 
having low back pain that had had its onset after an injury 
in service.  As an assessment, the VA examiner stated that 
the veteran clinically had pain in his low back without 
evidence of any focal neuromuscular or functional deficits on 
this examination.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Based on its review of the record, the Board finds that it is 
likely that the veteran currently is suffering from residual 
disability manifested by recurrent pain due to injury 
incurred while he was on active duty in June 1998.  

Accordingly, service connection for a disability manifested 
by recurrent low back pain is warranted.  



ORDER

Service connection for a disability manifested by recurrent 
low back pain is granted.  



REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The veteran should be asked in this regard to submit 
competent evidence to support his assertions that he has 
current hearing disability that was incurred in or aggravated 
by service.  

It is pertinent to note that the June 1999 VA audiogram 
auditory thresholds were all less than 26 decibels, with the 
exception of a reading of 45 at 4000 Hertz in the right ear.  
However, the VA examiner reported that the veteran's hearing 
was within normal limits.  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2000).  

Given the apparent inconsistency in the medical evidence, the 
RO should afford him another VA examination for the purpose 
of determining whether there is current hearing disability 
for VA compensation purposes due to service.  

On VA examination in June 1999, the veteran complained of 
pain in the right hand.  It was indicated that active range 
of motion of the fifth finger of the right hand was within 
normal limits.  The examiner did not indicate whether there 
was pain on motion of the right hand and fifth finger.  

The veteran's residuals of a fracture of the right middle 
finger is currently rated as noncompensable under 38 C.F.R. § 
4.71a, Diagnostic Code 5226, which provides for a 10 percent 
disability rating favorable or unfavorable ankylosis.  This 
is the highest rating under this Code.  

Because the severity of the veteran's residuals of a fracture 
of the left middle finger is evaluated in part by reference 
to limitation of motion, the examination upon which the 
rating decision is based must adequately portray the extent 
of functional loss due to pain on use or due to flare-ups.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As such, the most recent VA examination was not adequate for 
evaluation purposes because it did not adequately discuss the 
degree of any functional loss due to the service-connected 
right middle finger disability as required by DeLuca and 
another examination is in order.  

In light of the need for additional examinations, the RO 
should obtain any pertinent treatment records regarding the 
service-connected right middle finger disability and the 
claimed hearing loss for review.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for the 
claimed hearing loss and for the service-
connected residuals of a fracture of the 
right middle finger, not previously 
identified.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
All VA treatment records of the veteran 
not already in the claims folder should 
be obtained.  Once obtained, all records 
must be associated with the claims 
folder.  The RO should also afford the 
veteran an opportunity to provide 
additional argument and information to 
support his application for benefits.  
This should include asking him to provide 
all competent evidence to support his 
assertions regarding that claimed hearing 
disability is due to service.  The 
veteran should be afforded a reasonable 
amount of time to obtain and submit such 
evidence to the RO.  

2.  After the above mentioned records 
have been requested or obtained, the 
veteran should be afforded a VA 
examination to determine the current 
nature and likely etiology of the claimed 
hearing loss.  The claims folder should 
be made available to the examiner for 
review before the examination.  All 
indicated testing, including audiometric 
testing, should be done in this regard.  
Detailed clinical findings should be 
reported in connection with the 
evaluation.  The examiner should indicate 
whether the veteran currently has a 
hearing loss disability for VA purposes.  
The examiner should state an opinion as 
to the likelihood that the veteran has 
current hearing disability for VA 
compensation purposes that is due to 
disease or injury that was incurred in or 
aggravated by service.  A complete 
rationale for any opinion expressed must 
be provided.  

3. The RO should schedule the veteran for 
a VA examination to determine the current 
severity of the service-connected 
residuals of a fracture distal 
interphalangeal joint of the right middle 
finger in terms of the Rating Schedule.  
All indicated tests, including X-ray and 
range of motion studies, must be 
conducted.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study.  The 
examiner should determine whether there 
is favorable or unfavorable ankylosis of 
the right middle finger.  The examiner 
should provide an opinion as to the 
extent that pain limits the functional 
ability of the right middle finger and 
hand.  The examiner should also asked to 
describe the extent to which the 
veteran's right middle finger exhibits 
weakened movement, excess fatigability, 
incoordination, subluxation or 
instability.  These determinations should 
be expressed in terms of the degree of 
additional range of motion loss.  The 
examiner should also portray the degree 
of additional range of motion loss due to 
pain on use or during flare- ups.  A 
complete rationale for any opinion 
expressed must be provided.  

3.  After completion of the above 
requested development, the RO should 
review the veteran's remaining claims.  
The RO should adjudicate the increased 
rating claim in light of the Court's 
directives in DeLuca and Fenderson v. 
West, 12 Vet. App. 119 (1999).  The RO in 
this regard must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If any benefit sought on 
appeal remains denied, then the veteran 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto. 

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



